Mr. Justice Córdova Davila
delivered the opinion of the Court.
*681This is an action for the recovery‘of damages brought by Salvador Torres against the White Star Bus Line, Inc.
The appeal from the judgment rendered is based solely upon the ground that the trial court erred in weighing the evidence.
In its statement of the case the court below sets forth clearly, with reference to the evidence introduced, the theories adopted by both parties.
Plaintiff’s evidence tended to show that a bus was stopped in front of La Colectiva, facing toward Santurce; that another bus was coming from Santurce to San Juan in front of plaintiff’s automobile, which latter bus stopped almost parallel to the first bus; that when plaintiff sought also to stop, behind the second bus, another bus belonging to the defendant came in the opposite direction, at a high speed and without blowing its horn, which, in passing the first bus, skidded on the wet pavement and collided with the left front of plaintiff’s car and dragged it along, leaving the front part of the ear in the center and the back twisted toward the left; and that the plaintiff, as well as Mrs. Eduarda Con-roy de Mack accompanying him, were injured, were immediately taken to the Presbyterian Hospital and there received medical attention.
Defendant’s evidence tended to show that bus P-196 was going from San Juan to Santurce, carrying passengers and moving slowly because it was raining, driven by the chauffeur Francisco Santana; that there was another bus stopped at the right in front of La Colectiva, and that when the first bus passed the second, in the center of the street, plaintiff’s automobile came along in the opposite direction, from San-turce to San Juan, driven at an excessive speed by plaintiff who, when he got in front of bus P-196, put on his brakes; that plaintiff’s car then skidded and collided with the bus on the left front side, catching on the bumper >of the bus, which stopped at once.
*682Appellant overlooks the testimony of Gregorio Garcia and Francisco Santana, eye-witnesses, who sustain defendant’s theory independently of the testimony of the policemen. These policemen, who came np promptly to the scene of the accident, testified with respect to the position of the vehicles and as to the marks on the road. The policeman Nemesio J. Nieves testifies that the bus was going toward Santurce and that the car in front caught on the bumper of the bus, bending the fender considerably; that he saw the plaintiff Salvador Torres Pérez in the Presbyterian Hospital after he had recovered; that the plaintiff told him that “he was coming from Santurce with a lady, that it was raining, that he had seen a vehicle in front on the right, that he then saw a bus that was stopped and another going toward Santurce, and that because of that he wanted to swerve the car but could not because the brakes did not hold and the collision then occurred.” The testimony of the policeman corroborates the statements made by the defendant’s eye-witnesses. Four eye-witnesses testified for the plaintiff and in support of his theory of the case. The conflict of evidence is apparent. The trial court believed the eye-witnesses for the defendant, and took into consideration the testimony of the policemen as to the position of the vehicles after the accident, as well as the statements made by the plaintiff to one of the policemen. We do not believe that the court was mistaken in weighing the evidence. On the contrary, its conclusions seem to us logical and reasonable under the evidence introduced and the surrounding circumstances in the instant case. It has not been shown that the court was moved by bias, prejudice or partiality, nor that it committed manifest error in weighing the evidence.
We are of the opinion that the judgment appealed from should be affirmed.
Mr. Chief Justice Del Toro took no part in the decision of this case.